DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities:  
The phrase “the first groove” on line 5 lacks proper antecedent basis in claim 6 and the claims from which claim 6 depends. Perhaps the phrase “a first groove” would be more appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the inertial sensor is shifted from the terminal connection section toward a center of the substrate in a plan view along a thickness direction of the substrate.” According to ¶15, the terminal is a lead (9) extending from the substrate. As best understood by the Examiner, element 23 is the claimed terminal connection section, because it is where the terminal 9 connects to the substrate 2. In contrast with claim 1, the relative shift between the position of the inertial sensor (any of sensors 3-6) and the terminal connection section shown in the plan view (fig. 1) is along the length/width direction X/Y, which is perpendicular to the thickness direction Z of the substrate 2. Therefore, claim 1 is indefinite.
For the purpose of examination, it will be interpreted that “thickness direction” means “width direction.”

Claim 6 recites “the groove includes the first groove...and a second groove.” It is unclear how one groove is actually two separate grooves. 
For the purpose of examination, it will be interpreted that the groove includes the first groove and that the substrate includes the second groove.

Claims 2-5 and 7-13 are indefinite for depending from claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-2 and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fischer et al. (US 20170146345 A1, hereinafter Fischer).
As to claim 1, Fischer teaches an inertial measurement apparatus comprising: 
[AltContent: textbox (66X)][AltContent: arrow][AltContent: textbox (LBS)][AltContent: arrow][AltContent: textbox (48X)][AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: ][AltContent: textbox (TCS)][AltContent: rect][AltContent: textbox (52X)][AltContent: arrow]
    PNG
    media_image1.png
    753
    1016
    media_image1.png
    Greyscale


a substrate 48X (fig. 7 above); 
an inertial sensor 46 (comprising measuring pick-ups 30, 36 and signal conditioning circuit 34 as taught by ¶41) disposed on a first surface (upper surface) of the substrate; 
[AltContent: textbox (52Y)][AltContent: arrow]
    PNG
    media_image2.png
    409
    822
    media_image2.png
    Greyscale

a lid 52Y (fig. 5 above) that covers the inertial sensor and is bonded to the substrate (¶42 teaches that the lid 52Y is “injection molding press material 52, such as a thermoset in the form of an epoxy resin,” meaning the lid 52Y is bonded to the substrate when injection molded); and 
a terminal 52X (fig. 7 above) disposed on the substrate and bonded to a mounting target object 56 (fig. 7 and ¶51 teach that the substrate 48X is fixedly connected, i.e. bonded, to a mounting target object 56, shown in fig. 4, at fixed bearings 76), wherein the inertial sensor 46 does not overlap with a terminal connection section TCS (fig. 7 above) that is a portion where the terminal is coupled to the substrate, and the inertial sensor 46 is shifted from the terminal connection section toward a center of the substrate in a plan view (fig. 7) along a thickness direction (see the 112b rejection of this claim above for the examiner’s interpretation, in which it is interpreted that “thickness” here means “width”) of the substrate (fig. 7 above shows the claimed shifting).



As to claim 4, Fischer teaches wherein the groove 66 opens via the first surface (upper surface of the substrate 48X).

As to claim 5, Fischer teaches wherein the terminal 52X is disposed on (i.e. in contact with) a second surface (bottom surface of the substrate 48X) opposite the first surface, and the groove 66 opens via the second surface (groove 66 can be interpreted to open via the second surface).

As to claim 6, Fischer teaches wherein the terminal 52X is disposed on (i.e. in contact with) a second surface (bottom surface of the substrate 48X) opposite the first surface, and the groove 66 includes the first groove 66 that opens via the first surface and a second groove (being a separate groove 66) that opens via the second surface (each groove 66 of Fischer opens via both the first and second surfaces).

As to claim 7, Fischer teaches wherein a lid bonding section LBS (fig. 7 above) that is a portion where the lid 52Y is bonded to the substrate 48X is located between the terminal connection section TCS and the inertial sensor 46 in the plan view (as shown in fig. 7).



As to claim 9, Fischer teaches wherein the substrate 48X has a through hole 66 that is so disposed as to be shifted from a space between the inertial sensor 46 and the terminal connection section TCS in the plan view (as shown in fig. 7) and passes through the substrate in the thickness direction thereof (see fig. 5).

As to claim 10, Fischer teaches wherein the lid 52Y has fixed potential (¶42 teaches that the lid 52Y is an epoxy resin, which is an insulator; therefore, the lid has or is capable of being provided with a fixed potential; otherwise, if Applicant argues that the epoxy resin is conductive, the lid has a fixed potential because it is electrically connected via terminal 52X to reference potential 82). 

As to claim 11, Fischer teaches wherein the terminal is a lead 52X that extends from the substrate 48X.

As to claim 12, Fischer teaches an electronic instrument 14, 18 comprising: 

a signal processing circuit 18 that performs signal processing based on a signal 16 outputted from the inertial measurement apparatus 14 (see ¶31-32).

As to claim 13, Fischer teaches a moving object (vehicle – fig. 1) comprising: 
the inertial measurement apparatus 14 according to claim 1 (¶49 teaches that the inertial measurement apparatus 14 of fig. 5 is an alternative embodiment of the inertial measurement apparatus 14 of fig. 1, having the electronic instrument 14, 18); and 
a signal processing circuit that performs signal processing based on a signal outputted from the inertial measurement apparatus (see ¶31-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer in view of Yeates (US 20110075384 A1).
As to claim 3, Fischer teaches wherein the groove 66 has a shape of a frame that surrounds the inertial sensor 46 in the plan view (¶50-51 teach that the groove 66 “runs 
However, if Applicant argues that Fischer does not teach a single groove having the shape of a frame that surrounds the inertial sensor in the plan view,
Yeates teaches an apparatus having a substrate 28, a component 30 on the substrate, and a groove 32 formed in the substrate to have the shape of a frame that surrounds the component in a plan view (see fig. 7; the abstract and ¶48 teach that the purpose of the groove is to isolate the component 30 during impacts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Fischer to have a single groove that is shaped like a frame as taught by Yeates since such a modification would be a simple substitution of one groove-forming method for another for the predictable result that the inertial sensor is still successfully protected from unwanted vibrations (¶51 of Fischer and ¶48 of Yeates both teach that their respective grooves are for vibration isolation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110036167 A1 teaches a vibration isolation groove between elements 40, 44, and a lid 39 whose perimeter extends around the groove (fig. 1)
US 20140055974 A1 teaches separated isolation grooves on all four sides of a component (figs. 3-4)

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853      

/JILL E CULLER/           Primary Examiner, Art Unit 2853